Wright, J.
We cannot undertake to set out at length the case made by plaintiff’s petition. It is sufficient to state, that they seek to set aside the action of the defendants in dividing sub-school-district No. 8, erecting from a part thereof an independent district (Oarbondale), denying the power to make such division and erection, and further seeking to compel said trustees to order the levy of a tax voted by said sub-district, prior to such division, to build a second school therein. And having stated the case made, it needs no argument to show that the demurrer was very properly sustained.
I. As to the alleged division of the district. The act was already performed. This writ issues commanding the person or board, to do or not to do an act specially enjoined, etc. Rev. 3761. Here the act was done, and there was nothing which the writ could either command or prohibit.
II. As to the tm. The township trustees had nothing to do with the levy. This matter is in the hands of the electors and school officers of the sub and township district. Laws of 1863, ch. 173, §§ 16,17. Not only so, but there is no averment that defendants had failed, neglected or refused to make such levy. And see act 1866, ch. 143, p. 155, §§ 5 to 11.
The petition makes no case for mandamus. It was properly dismissed. Judgment below
Affirmed.